Appeal from a judgment of the County Court of Essex County (Meyer, J.), rendered February 28, 2008, which resentenced defendant following his conviction of the crimes of assault in the second degree (two counts), attempted assault in the second degree and obstructing governmental administration in the second degree.
Defendant was convicted after a jury trial of three counts of assault in the second degree and one count of obstructing governmental administration in the second degree. On appeal, this Court modified the judgment by reducing one of the counts *1118of assault in the second degree to attempted assault in the second degree and remitted the matter to County Court for resentencing (People v Williams, 46 AD3d 1115 [2007], Iv denied 10 NY3d 818 [2008]). County Court resentenced defendant to 2 to 4 years in prison on the attempted assault conviction to run concurrently with the sentences imposed on the other crimes and, thereafter, issued an order imposing upon defendant a one-year period of postrelease supervision. Defendant appeals.
Appellate counsel seeks to be relieved of his assignment of representing defendant upon the ground that there are no nonfrivolous issues to be raised on appeal. Based upon our review of the record and counsel’s brief, we agree. Therefore, the judgment is affirmed and counsel’s application for leave to withdraw is granted (see People v Cruwys, 113 AD2d 979 [1985], lv denied 67 NY2d 650 [1986]; see generally People v Stokes; 95 NY2d 633 [2001]).
Peters, J.P., Rose, Malone Jr., McCarthy and Egan Jr., JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.